DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments


The examiner notes patent to Paulus (US 9947325 B2) which claims a different embodiment of an encoder sending loudness values to a decoder.

The examiner notes new prior art to Ward (US 20160219387 Al) and Grant et al (US 20150325243 Al) which disclose the use of loudness compensation performed at the encoder and indications thereof transmitted to the decoder. However they do not disclose the specific embodiments of audio encoder and decoder as claimed.

The examiner notes the various audio encoder architectures/methods for encoding/stored programs as claimed in claims 14-18,20-22, 24,25 are part of and each require a comparable one of the decoder architectures/methods for decoding/stored programs of claims 1-14,19,23, as part of the same system.

The examiner notes the group based loudness information, loudness compensation value, and loudness values, as read by the encoder of claim 16 and processed by the decoder of claim 1, 20,22, are read as enabled by the specification notably as via the function defined in para. 56 implemented via the audio input signals S and D configured as shown in one of the encoder/decoder architectures defined in figures 1-12, and as enabled by the parameter Icv implemented as per the functions defined in para. 106-109 and 164-180 in order to compensate the loudness when generating the audio output channels.

The method of claim 19 is read as performed by the decoder of claim 1 and encoder of claim 18.
The loudness information is read as enabled by the data produced at one of the encoder embodiments as shown in figures 7-9.
The encoded audio signal assigned to exactly one group as recited in claims 15,20,22 is drawn to the relationship formed between the signals as recognized by the system of figs. 5-9.
The TD filed 9-1-2022 has been disapproved per filing on 9-2-2022



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10891963. Although the claims at issue are not identical, they are not patentably distinct from each other because the application recites a broader version of the same decoder recited in the patent.
Claim 1 of the patent recites all the limitations of claim 1 of the application.






Allowable Subject Matter

Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 1-14, 16-19,21,15,20,22 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.


	
	
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

The double patenting rejection has not been overcome.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003